

Exhibit 10.2 - Form of Restricted Stock Grant Agreement for Directors


SEMCO ENERGY, INC.
2004 Stock Award and Incentive Plan


RESTRICTED STOCK GRANT AGREEMENT FOR DIRECTORS




 
Grantee:
 
[Name]
Restricted Stock Grant:
[Number] Shares
Grant Date:
[Date]



THIS RESTRICTED STOCK GRANT AGREEMENT is effective as of the Grant Date stated
above, by and between SEMCO Energy, Inc. and the Grantee.
WHEREAS, the shares of Restricted Stock described in this Agreement have been
granted pursuant to, and are governed by, the Plan;
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
1.    Restricted Stock Grant. Subject to the terms and conditions of this
Agreement, the Company hereby grants to Grantee the number of shares of
Restricted Stock as specified above.
2.    Vesting. 
(a)    Regular Vesting Date. Except as stated in Section 2(b) of this Agreement,
the Grantee shall become one hundred percent (100%) vested in the shares of
Restricted Stock granted pursuant to this Agreement one-third on the first
anniversary of the Grant Date, one-third on the second anniversary of the Grant
Date, and one-third on the third anniversary of the Grant Date.
(b)    Accelerated Vesting Dates. Notwithstanding the vesting requirements
specified in Section 2(a) of this Agreement, all shares of Restricted Stock
shall become 100% vested upon the occurrence of a Change in Control.
 
 
 

--------------------------------------------------------------------------------

 
3.    Restrictions/Forfeitures. All shares of Restricted Stock shall be subject
to the following restrictions until their Vesting Date:
(a)    Forfeiture on Termination. Subject to Section 2 of this Agreement, if the
Grantee’s service as a Director terminates for any reason prior to the Vesting
Date for the shares of Restricted Stock, the Grantee shall forfeit all rights
with respect to such unvested shares of Restricted Stock, and the book entry
account shall be null, void and of no effect as of the date the Grantee’s
service as a Director terminates.
(b)    Nontransferability. Prior to the Vesting Date with respect to the
Restricted Stock, such shares of Restricted Stock shall be nontransferable and
may not be sold, hypothecated or otherwise assigned or conveyed by a Grantee to
any party, except as otherwise provided in Section 11(c) of the Plan.
(c)    Additional Shares. Any shares of Common Stock accruing to Restricted
Stock as a result of any adjustment under Section 11(c) of the Plan will be
subject to the same restrictions (and have the same Vesting Dates) as the shares
of Restricted Stock to which they accrue.
4.    Delivery of Shares.
(a)    Granted Shares. The shares of Restricted Stock awarded under this Plan
shall be held in a book entry account for the Grantee by a broker-dealer
designated by the Company and shall be registered in his name. Such shares of
Restricted Stock shall be subject to the restrictions described Sections 2 and 3
of this Agreement until the Vesting Date for such shares of Restricted Stock,
and the book entry account evidencing the shares of Restricted Stock shall bear
a legend noticing those restrictions either specifically or by reference to the
provisions of this Agreement. Such shares of Restricted Stock, when issued in
accordance with this Agreement, shall be deemed to be fully paid and
nonassessable. The Grantee shall supply the Company with an executed stock power
or similar authorization with respect to any shares of Restricted Stock held in
a book entry account.
 
2
 
 

--------------------------------------------------------------------------------

 
(b)    Vested Shares. Within ten (10) business days after the date on which the
shares of Restricted Stock have vested pursuant to Section 2 of this Agreement,
the restrictions on the book entry account holding such shares shall be removed
and the stock power or similar authorization described in Section 4(a) of this
Agreement will be destroyed.
5.    Ownership Rights. Except as otherwise provided in Sections 3 and 4, upon
the grant of the shares of Restricted Stock under this Agreement, the Grantee
shall exercise all ownership rights (including, without limitation, the right to
vote and the right to receive dividends) with respect to such shares, provided
that voting and dividend rights with respect to the shares will be exercisable
only if the record date for determining shareholders entitled to vote, or to
receive dividends, falls on or after the Grant Date and before the effective
date of a forfeiture of Restricted Stock under Section 4 of this Agreement. The
Grantee shall have the same rights with respect to any shares of Common Stock
accruing to Restricted Stock as a result of any adjustment under Section 11(c)
of the Plan.
6.    Deferral of Exercise or Delivery of Shares. Notwithstanding any provision
in this Agreement to the contrary, if any law or regulation of any governmental
authority having jurisdiction in the matter requires the Company, the Committee
or the Grantee to take any action or refrain from action in connection with the
delivery of shares of Restricted Stock under this Agreement, or to delay such
delivery, then the delivery of such shares of Restricted Stock shall be deferred
until such action has been taken or such restriction on action has been removed.
7.    General Provisions. The Grantee acknowledges that he has read, understands
and agrees with all of the provisions in this Agreement and the Plan, including
(but not limited to) the following:
(a)    Authority of Committee. The Committee shall have all the authority set
forth in the Plan including, but not limited to, the authority to administer the
Agreement and the Plan; to make all determinations with respect to the
construction and application of the Agreement, the Plan, and the resolutions of
the Board of Directors establishing the Plan; to adopt and revise rules relating
to the Agreement and the Plan; and to make other determinations which it
believes are necessary or advisable for the administration of the Agreement and
the Plan. Any dispute or disagreement which arises under this Agreement or the
Plan shall be resolved by the Committee in its absolute discretion. Any such
determination, interpretation, resolution, or other action by the Committee
shall be final, binding and conclusive with respect to the Grantee and all other
persons affected thereby.
 
3
 
 

--------------------------------------------------------------------------------

 
(b)    Notices. Any notice which is required or permitted under this Agreement
shall be in writing (unless otherwise specified in the Agreement or in a writing
from the Company to the Grantee), and delivered personally or by mail, postage
prepaid, addressed as follows: (i) if to the Company, at 1411 Third Street, Ste.
A, Port Huron, Michigan 48060, Attention: Corporate Secretary, or at such other
address as the Company by notice to the Grantee may have designated from time to
time; (ii) if to the Grantee, at the address indicated in the Company's
then-current records, or at such other address as the Grantee by notice to the
Company may have designated from time to time. Such notice shall be deemed given
upon receipt.
(c)    Taxation. The ultimate liability for any and all taxes is and remains the
Grantee’s responsibility and liability and the Company makes no representations
or undertakings regarding the treatment of any taxes in connection with any
aspect of the grant under this Agreement, including the grant, vesting and the
subsequent sale of Restricted Stock acquired under the Plan, and does not commit
to structure the terms of the grant or any aspect of the Restricted Stock grant
to reduce or eliminate the Grantee’s liability for any such taxes. The Company
shall have the power and the right to deduct or withhold, or require the Grantee
to remit to the Company, an amount to satisfy federal, state and local taxes
required to be withheld with respect to the Restricted Stock.
(d)    Nontransferability. This Agreement and the shares of Restricted Stock
granted to the Grantee shall be nontransferable and shall not be sold,
hypothecated or otherwise assigned or conveyed by the Grantee to any other
person, except as specifically permitted in this Agreement. No assignment or
transfer of this Agreement or the rights represented thereby, whether voluntary
or involuntary, or by operation of law or otherwise, shall vest in the assignee
or transferee any interest or right whatsoever, except as specifically permitted
in this Agreement. The Agreement shall terminate, and be of no force or effect,
immediately upon any attempt to assign or transfer the Agreement or any of the
shares of Restricted Stock to which the Agreement applies.
 
4
 
 

--------------------------------------------------------------------------------

 
(e)    Designation of Beneficiary. Notwithstanding anything in Section 7(d) to
the contrary, the Grantee may designate a person or persons to receive, in the
event of his death, any rights to which he would be entitled under this
Agreement. Such a designation shall be filed with the Company in accordance with
uniform procedures specified by the Committee. The Grantee may change or revoke
a Beneficiary designation at any time by filing a written statement of such
change or revocation with the Company in accordance with uniform procedures
specified by the Committee. No Beneficiary designation or change of Beneficiary
designation will be effective until notice thereof is received. If Grantee fails
to designate a Beneficiary or if the Beneficiary predeceases the Grantee, the
legal representative of Grantee's estate shall be deemed to be his Beneficiary
for purposes of this Agreement. The Grantee is not required to obtain spousal
consent to designate someone other than the spouse as beneficiary.
(f)    No Shareholder Rights. Except as otherwise specifically provided in
Section 4 of this Agreement (regarding shareholder rights of the Grantee with
respect to shares of Restricted Stock), until the shares of Restricted Stock
have vested in accordance with the provisions of Section 2 of this Agreement,
the Grantee shall have no rights as a shareholder of the Company and shall not
be deemed to be a shareholder of the Company for any purpose.
(g)    No Right to Continue as a Director. This Agreement shall not be deemed to
limit or restrict the right of the Company to terminate the Grantee's service as
a Director at any time, for any reason, with or without cause, or to limit or
restrict the right of the Grantee to terminate his service as a Director of the
Company at any time.
(h)    Amendment or Termination. This Agreement may be amended or terminated at
any time by the mutual agreement and written consent of the Grantee and the
Committee, but only to the extent permitted under the Plan.
 
5
 
 

--------------------------------------------------------------------------------

 
(i)    Governing Instrument. This Agreement is subject to all terms and
conditions of the Plan and shall at all times be interpreted in a manner that is
consistent with the intent, purposes, and specific language of the Plan.
(j)    Severability. If any provision of this Agreement should be held illegal
or invalid for any reason by the Committee or court of applicable jurisdiction,
such determination shall not affect the other provisions of this Agreement, and
it shall be construed as if such provision had never been included herein.
(k)    Headings/Gender. Headings in this Agreement are for convenience only and
shall not be construed to be part of this Agreement. Any reference to the
masculine, feminine or neuter gender shall be a reference to other genders as
appropriate.
(l)    Governing Law. This Agreement shall be construed, and its provisions
enforced and administered, in accordance with the laws of the State of Michigan
and, where applicable, federal law.
8.    Definitions. All capitalized terms shall have the meaning set forth in the
Plan or, if not defined in the Plan, shall be defined as set forth below.
(a)    Change in Control has the meaning specified in Section 9(c) of the Plan.
(b)    Company means SEMCO Energy, Inc., its successors and assigns, and any
other company or other entity, whether foreign or domestic, in which the Company
has or obtains, directly or indirectly, a proprietary interest of more than
eighty percent (80%) by reason of stock ownership or otherwise.
(c)    Director means a member of the Board of Directors of the Company.
(d)    Disability Retirement Date means the date of the Grantee’s termination
from service as a Director due to Disability. For purposes of this Agreement,
Disability means the inability of the Grantee to adequately perform his regular
duties as a Director for the Company as a result of sickness or an accident for
a period of one hundred eighty (180) days.
(e)    Grant means the number of shares of Restricted Stock specified on the
first page of this Agreement.
 
6
 
 

--------------------------------------------------------------------------------

 
(f)    Grant Date means the date set forth on the first page of this Agreement.
(g)    Grantee means the Eligible Person named on the first page of this
Agreement.
(h)    Plan means the SEMCO Energy, Inc.2004 Stock Award and Incentive Plan, as
adopted by the Board of Directors on March 12, 2004, and approved by the
Company’s shareholders on May 24, 2004, and as amended from time to time.
(i)    Retirement Date means the date of the Grantee’s termination of service as
a Director on or after the date the Grantee attains age 60.
(j)    Vesting Date means any one of the dates upon which the restrictions
contained in Section 3 of this Agreement lapse with respect to the shares of
Restricted Stock granted to the Grantee under this Agreement, which date shall
be determined in accordance with Section 2 of this Agreement.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers under its corporate seal, and the Grantee has executed
this Agreement, as of the day and year first above written.
 



   
SEMCO ENERGY, INC.
 
By:________________________________ 
ATTEST:
 
__________________________________
Corporate Secretary 
       
GRANTEE
 
___________________________________
Name:______________________________ 

 
 
7

  